Case 1:20-cv-00159-LEW Document 25 Filed 08/27/20 Page 1 of 3                       PageID #: 148




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE


VERMONT MUTUAL INSURANCE                      )
COMPANY                                       )
                                              )
                   Plaintiff                  )       No. 1:20-cv-159-LEW
                                              )
              v.                              )
                                              )
CROCKER CIRQUE, II, LLC,                      )
RICHARD J. GODUTI,                            )
JAMES P. GODUTI,                              )
                                              )
and                                           )
                                              )
FALL LINE CONDOMINIUM                         )
HOMEOWNERS ASSOCIATION,                       )
                                              )
            Defendants.                       )

                                 STIPULATION OF DISMISSAL

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties, plaintiff Vermont Mutual

Insurance Company (“VMI”), and defendants Crocker Cirque, II, LLC, Richard J. Goduti, James

P. Goduti, and Fall Line Condominium Homeowners Association (“Fall Line”), by and through

their undersigned attorneys, hereby stipulate to the dismissal of this civil action, without

prejudice and without costs or fees to any party. For avoidance of doubt, and not intending to

limit other rights not prejudiced by this dismissal, the parties agree that notwithstanding this

dismissal the right of any defendant in this case is reserved to seek costs and/or attorneys’ fees

incurred by it and/or him in this case, including fees and costs incurred prior to this dismissal, in

the event that VMI commences another civil action against it and/or him concerning VMI’s duty

to defend or to indemnify for a claim or claims asserted by Fall Line in the underlying case in the

Superior Court of Maine, Franklin County, identified by VMI in its Complaint in this case. VMI




{R2337838.1 36600-079947 }
Case 1:20-cv-00159-LEW Document 25 Filed 08/27/20 Page 2 of 3                     PageID #: 149




does not hereby concede in any way that if such defendant seeks such costs and/or fees in any

such future action, that such defendant would be entitled to recover any such costs and/or fees,

and defendants do not concede that VMI has any meritorious challenges to bring. VMI hereby

merely expressly acknowledges that the intent of the scope of this dismissal “without prejudice”

includes the right of such a defendant in the future to seek such costs and/or fees in the event of

the filing by VMI of another such civil action.

            Dated: August 27, 2020                    /s/ Clifford Ruprecht
                                                      Clifford Ruprecht, Esq.
                                                      ROACH RUPRECHT SANCHEZ &
                                                      BISCHOFF, P.C.
                                                      527 Ocean Ave., Suite 1
                                                      Portland, Maine 04103
                                                       (207) 747-4870
                                                      cruprecht@rrsblaw.com

                                                      Attorneys for Crocker Cirque, II, LLC;
                                                      James Goduti and Richard Goduti

                                                      /s/ Brent A. Singer
                                                      Brent A. Singer, Esq.
                                                      RUDMAN WINCHELL, LLC
                                                      84 Harlow Street – P.O. Box 1401
                                                      Bangor, ME 04402-1401
                                                      (207) 947-4501
                                                      bsinger@rudmanwinchell.com

                                                      Attorneys for Vermont Mutual Insurance
                                                      Company

                                                      /s/ Julia Pitney
                                                      Julia Pitney, Esq.
                                                      DRUMMOND WOODSUM &
                                                      MACMAHON
                                                      84 Marginal Way, Suite 600
                                                      Portland, ME 04101-2480
                                                      (207) 253-0549
                                                      jpitney@dwmlaw.com

                                                      Attorneys for Fall Line Condominium
                                                      Homeowners Association

{R2337838.1 36600-079947 }                        2
Case 1:20-cv-00159-LEW Document 25 Filed 08/27/20 Page 3 of 3                         PageID #: 150




                                    CERTIFICATE OF SERVICE

            I hereby certify that on August 27, 2020, the foregoing pleading was filed electronically

with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to

Defendants’ counsels by operation of the Court’s electronic filing system.

                                                         /s/ Brent A. Singer
                                                         Brent A. Singer, Esq.
                                                         RUDMAN WINCHELL
                                                         The Graham Building
                                                         84 Harlow Street
                                                         P.O. Box 1401
                                                         Bangor, Maine 04402
                                                         Telephone: (207) 992-4455
                                                         E-mail: bsinger@rudmanwinchell.com




{R2337838.1 36600-079947 }                           3
